DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/23/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In respect to the limitation of “without a coded aperture” recited in claims 22 and 37, it is determined that the Specification fails to support this limitation. In paragraph [0046] of the PG-Publication for this application, “shielding” is discloses which  yields an effect of similar to “coded aperture” technique.  Therefore, the 112 rejection is set forth below.
For Support for new claims 41 – 48, the Applicant has pointed out paragraphs [0047,0061, 0071 and 0073]. There is no support for claims 41 – 48.
Specification
	The specification is objected because of no support for claim 41 – 48.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22 and 37, 41 – 48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As discussed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21 – 23 and 29 – 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matteson (IEEE, 2006; previously cited) in view of Ziock (2006, IEEE).
With respect to independent claim 21, Matteson teaches in Fig. 2 a wearable [This limitation is determined to be intended use. Matteson teaches “portable” in Abstract”] radiation detection system comprising: 
a housing cubical housing as disclosed in the left column on p. 89;
pixelated CZT arrays as shown in Fig. 3 along with ASIC readout system which is located within the housing as shown in Fig. 2 located within the housing Matteson teaches pixelated CZT arrays is fixed on one side of the housing as shown in Fig. 2. However, pixelated CZT arrays would be within the housing as an engineering design choice in the ordinary skilled art; 
and one or more processors FPGA or Lab PC as shown in Fig. 5 operably connected to each of the one or more pixilated imager chips, the one or more processors being configured to detect radiation see C. Rapid Localization of Gamma-Ray Sources on p. 92 using image data as shown in Fig. 11; see B. Image and Rates Displays on p. 92.
Matteson is silent with wherein the one or more pixelated imager chips comprises one or more of a photodiode, a color imager, a monochrome imager, a low light imager, an infrared imager, a thermal imager, a complementary metal-oxide-semiconductor imager and a charge-coupled device imager.
Ziock teaches a pixelated imager in Fig. 1 having scintillator array, and, therefore, Ziock should have photodiodes for 19x3 array detector. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Matteson in order to perform imaging of desired radiation. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: simple substitution of one known, equivalent element for another to obtain predictable results.
With respect to dependent claims 22 – 23, Matteson teaches in Fig. 11 wherein the one or more pixelated imager chips are configured to acquire the image 
With respect to dependent claim 29, Matteson teaches in Fig. 5 “trigger output” and assemble data into hits (events). In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Matteson modified by Ziock so as to have “ wherein the one or more processors are further configured to record a time stamp” in order to provides real-time imaging with time-stamps. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
With respect to dependent claim 30, since Matteson teaches “Transmit” in Fig. 5 the limitation of “a transmitter in operable communication with the one or more processors, wherein the one or more processors are further configured to cause the transmitter to wirelessly transmit the image data to a remote computing device” is within the ordinary skilled art in order to send desired data.
Claims 24 – 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matteson modified by Ziock, and further in view of US 2013/0342851 A1 (hereunder Dresel).
The teaching of Matteson modified by Ziock has been discussed above.
With respect to dependent claim 24, Matteson is silent with one or more position sensors operably connected to the one or more processors and configured to acquire position data.
paragraph [0042] Dresel teaches position sensors marking elements. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Matteson modified by Ziock in order to localize radiation source with position data. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claim 25, Dresel teaches wherein the one or more processors in paragraph [0038] are further configured to calculate a three-dimensional mass distribution volume mass distribution as disclosed in paragraph [0047]  based on the two-dimensional image data and the position data.
With respect to dependent claim 26, Dresel teaches one or more position sensors marking elements operably connected to the one or more processors and configured to acquire position data.
Claims 27, 31 – 32 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matteson modified by Ziock, and further in view of KR 2010083642 (hereunder Jae, previously cited).
The  teaching of Matteson modified by Ziock has been discussed above.
With respect to dependent claims 27 and 31, Matteson is silent with wherein the housing comprises one or more of a badge, a patch, a bracelet, a pendant, or a wrist computing device and one or more body temperature sensors configured to detect a temperature of a body of a user.
In Fig. 1 Jae teaches badge 100 and also teaches a temperature sensor. In view of this, it would have been obvious at the time of the claimed invention was filed to KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claim 32, as discussed above, Matteson teaches in Fig. 5 a wearable radiation detection system comprising: 
a wearable housing Jae teaches this housing in Fig. 1. Therefore, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Matteson modified by Ziock in order to have a wearable detector. this is “obvious to try" – choosing from a finite number of predictable solution.;
one or more pixilated imager chips CZT detector located within the housing as discussed above; a processor operably connected to each of the one or more pixilated imager chips; and a non-transitory, processor readable storage medium in order to perform data analysis as shown in Fig. 5 Matteson should have this limitation operably connected to the processor Lab PC as shown in Fig. 5, wherein the storage medium contains one or more instructions that, when executed, cause the processor to: receive image data from the one or more pixilated imager chips, and detect radiation based on the image data as discussed above.
Matteson is silent with wherein the housing comprises one or more of a badge, patch, a bracelet or pendant or a wrist computing device. 
With respect to dependent claim 37, Matteson is silent with wherein the one or more pixilated imager chips comprise one or more of a photodiode, a color imager, a KSR International Co. v. Teleflex, Inc. case: simple substitution of one known, equivalent element for another to obtain predictable results. For the limitation of “without a coded aperture”, it is determined that Matteson modified by Ziock and Jae would detect radiation with a coded aperture.
Allowable Subject Matter
Claims 41 – 43  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 44 – 48 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to dependent claim 41, the prior art of record fails to teach or reasonably suggest:
wherein one or more pixelated imager chips comprise two or more pixelated imager chips positioned in two or more different orientations.
With respect to dependent claim 42, the prior art of record fails to teach or reasonably suggest:
wherein the two or more pixelated imager chips comprise a first pixelated imager chip of a first type and a second pixelated imager chip of a second type different from the first type.
	With respect to dependent claim 43, because of its dependency on claim 41.
With respect to independent claim 44, the prior art of record fails to teach or reasonably suggest a wearable radiation detection system comprising: 
two or more non-coplanar pixelated imager chips configured to operate as direct detectors; one or more processors; memory in communication with the one or more processors and storing instructions that, when executed, are configured to cause the system to: calibrate the two or more pixelated imager chips to detect radiation; capture, using the two or more pixelated imager chips, image data in a manner controlled by the processor; process the image data; and detect radiation based on the processed image data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884